Citation Nr: 0509444	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  04-19 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to April 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran submitted a timely notice 
of disagreement in October 2003.  Thereafter, the RO issued a 
statement of the case (SOC) in March 2004, and the veteran 
perfected his appeal by filing a timely VA Form 9 in April 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

In a June 2004 letter, the veteran requested a Travel Board 
hearing before a Member of the Board at the RO in Boston, 
Massachusetts.  The Board contacted the veteran by telephone 
in March 2005, to verify his request.  The Board finds that a 
remand is necessary to afford the veteran all due process as 
to his Board hearing request.

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should schedule a hearing for the 
veteran and any witnesses before a Veterans Law 
Judge at his local RO (Boston, Massachusetts), 
offering whichever type he desires, i.e., an 
in-person hearing or a videoconference hearing.  
The RO should notify the veteran and his 
representative of the date of such hearing by 
sending a letter of notification to the veteran 
at his address of record, with a copy to his 
representative.  A copy of the notice to the 
veteran of the scheduling of the hearing should 
be placed in the record, keeping in mind the 
30-day advance notice requirement specified at 
38 C.F.R. § 19.76 (2004).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until he is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


